NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CAROL V. MAY,
Petitioner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
and
DEPARTMENT OF VETERANS AFFAIRS,
In,tervenor.
2010-3085
Petition for review of the Merit Syste1ns Pr0tection
Board in case no. PH0752080505-I-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves without
opposition to reform the official caption to designate the
Merit Systems Protection Board as respondent. The
Department also moves for leave to intervene, and for an
extension of time to file the responding briefs

MAY v. MSPB 2
Upon consideration thereof
IT ls ORDERED TH_AT:
(1) The Department’s motions are granted. The
revised official caption is reflected above
(2) The Depart1nent's and the Board’s briefs are due
within 40 days of the date of filing of this order.
FoR THE CoURT
 1 6  /s/ Jan-Horbaly
Date J an Horbaly
Clerk
cci Dennis L. Friedman, Esq.
Jane W. Vanneman, Esq.
JefErey Gauger, Esq. 0
APP
320 L¢¢E%t§F°“
JUN 1 6 2010
=
:»
§§
sir
s-5
153 HORBALY
¢1ERK